Case 21-01214-SLM   Doc 22-4 Filed 09/16/21 Entered 09/16/21 13:34:19   Desc
                           Exhibit F Page 1 of 3



                             Exhibit F
      HUD-L-004847-19
        HUD L 004847-1909/14/2020
                       08/19/2020
                           09/11/2020
                                  7:49:28 PM
                                  4:56:13  PgPg
                                             1 of1 2ofTrans
                                                       2 Trans
                                                            ID:ID:
                                                                LCV20201618945
                                                                   LCV20201463891
                                                                   LCV20201619801
 Case 21-01214-SLM            Doc 22-4 Filed 09/16/21 Entered 09/16/21 13:34:19                Desc
                                     Exhibit F Page 2 of 3



Avery S. Mehlman, Esq., Attorney ID No. 251072017
Jina Moon, Esq. Attorney ID No. 019552012
HERRICK, FEINSTEIN LLP
One Gateway Center
Newark, New Jersey 07102
(973) 274-2000
Attorneys for Plaintiff Cosmopolitan Food Group, Inc.



 COSMOPOLITAN FOOD GROUP, INC.                          SUPERIOR COURT OF NEW JERSEY
                                                        HUDSON COUNTY: LAW DIVISION
                             Plaintiff,
                                                        DOCKET NO.: HUD-L-004847-19
                        v.
                                                        CIVIL ACTION
 BARIS KANTARCI
                                                        FINAL JUDGMENT BY DEFAULT
                             Defendant.                 AGAINST BARIS KANTARCI



               Defendant Baris Kantarci (“Kantarci”), having been duly served with process and

a copy of the Complaint in the above-captioned action, and having been defaulted for failure to

answer, appear or otherwise move as to the Complaint; and Kantarci not being an infant or

incompetent person; and plaintiff Cosmopolitan Food Group, Inc. (“Plaintiff”) having filed a

certification setting forth a particular statement of the items of the claim, including the amounts

and dates, a calculation in figures of the amount of interest, the payments or credits, if any, and the

net amount due;

               FINAL JUDGMENT is on this ____
                                            11th day of ___________,
                                                        September 2020, signed and entered
               484,825.76
in the sum of $___________, as of July ___,
                                       30 2020, plus attorneys’ fees and costs in the amount of

$111,360.30, as of July 30, 2020, plus post-judgment interest on and after the date of this Judgment

in favor of plaintiff, Cosmopolitan Food Group, Inc., and against Defendant upon notice to all

parties, for an Order entering default judgment in the above-captioned action; the defaulting party
           HUD-L-004847-19
             HUD L 004847-1909/14/2020
                            08/19/2020
                                09/11/2020
                                       7:49:28 PM
                                       4:56:13  PgPg
                                                  2 of2 2ofTrans
                                                            2 Trans
                                                                 ID:ID:
                                                                     LCV20201618945
                                                                        LCV20201463891
                                                                        LCV20201619801
      Case 21-01214-SLM         Doc 22-4 Filed 09/16/21 Entered 09/16/21 13:34:19                Desc
                                       Exhibit F Page 3 of 3



     has been properly served; the address for service has not changed; the time for defendant to answer

     has expired and has not otherwise been extended; and it appearing that acknowledgement of

     service have been filed herein; and it further appearing that no opposition to said application has

     been filed; and for good cause shown;

                    IT IS on this _________
                                   11th     day of _____________________,
                                                    September             2020,

                    ORDERED that default judgment is hereby entered against defendant Baris

     Kantarci.

The court considered the courtesy copy and exhibits 1 through 4 and Exhibits A through M submitted for
in camera review. Moving party fully        _______________________________________
complied with R. 4:43-2. This application
                                               HON. MARY J. COSTELLO, J.S.C.
was unopposed.
                                                                      MKC
Total amount of judgment is $596,186.06
